Case 2:21-cv-00031-BJR Document 11-11 Filed 01/12/21 Page 1 of 2




                    EXHIBIT M
1/12/2021     Case 2:21-cv-00031-BJR DocumentStatus
                                               11-11       Filed 01/12/21 Page 2 of 2
                                                    / Gab Social


            Search Gab                                                    Log in               Sign up




                             12h · 

                    UPDATE: Parler v. Amazon lawsuit:

             S      Amazon lawyer Ambika Kumar Doran has been called a champion of the First
                    Amendment. She defends a clients content according to her profile online.
              M
              e     Amazon to answer pleadings by 01/12/2021.
              n
              u     Davis Wright Tremaine LLP
                    Attorneys for Amazon Web Services, Inc.
                   By /s/ Ambika Kumar Doran
                   DOB:
                    Cell phone (possible): (312)
                   The comment section at the bottom is completely anonymous.

              

                   10 likes 2 reposts

              E
              x           Like           Comment       Repost         Quote           Share
              p
              l
              o
              r
              e

              

              

              

              




                                                                                                          1/12
